JAN-28-2020    10:27               FEDERAL DEFENDERS OF NY                            212 571 0392            P.003
               1...ase .1.:.1.t>-cr-uu4ts'3-L 1s   Document 66-1 Filed   011281~~     , Re9~i_.~of2   ·-
                                                                               . ; DOCU~1J::.'.\T
                                                                               l

                                                                               , ELECTRONICALLY FILED
     UNITED STATES DISTRICT COURT
                                                                               I DOC#: -------·-----  II
     SOUTHERN DISTRICT Of NEW YORK
     ----------------------------------x                                           DATE FILED:         /   ·-:Jil -Jt, tL i
                                                                                                                          I


     UNITED STATES OF AMERICA                                      ~[.~9ii   e3 ED]    ORDER

                         v -                                       18 Cr. 488 (LTS)

     JESSE RODRIGUEZ,

                                          Defendant.

     ----------------------------------x
              Upon the application of Jesse Rodriguez, by his attorney Clay H.

     Kaminsky, with the consent of Geoffrey S. Berman, United States

     Attorney for the Southern District of New York, by Assistant United

     States Attorney Sarah Mortazavi, it is hereby ORDERED that the United

     States Marshals Service and Kingsbrook Hospital make the following

     accommodations for Mr. Rodriguez while he is detained at Kingsbrook

     Hospital:


     1.       Mr. Rodriguez will be permitted phone calls with his counsel -

              lawyers and staff at Federal Defenders of New York - within a

              reasonable time of a request by Mr. Rodriguez or his counsel.

              The door to Mr. Rodriguez's hospital room is to be closed during

              calls with counsel or in-person conversations with counsel; no

              U.S. Marshal or contractor personnel is to be in Mr. Rodriguez 1 s

              hospital room when he is engaged in conversation with counsel.


     2.       Mr. Rodriguez will be permitted three 30-minutes personal calls

              per week.         These are calls other than to counsel.                        The door to

              Mr. Rodriguez 1 s room will remain open during these calls.
JAN-28-2020    10:27        FEDERAL DEFENDERS OF NY                212 571 0392    P.004
               case 1:18-cr-00488-LTS Document 66-1 Filed 01/28/20 Page 2 of 2



     3.       The U.S. Marshals Service will maintain pens, pencils, paper,

              and envelopes addressed to the Federal Defenders of New York -

              all of which are to be provided to the U.S. Marshals Service by

              the Federal Defenders of New York - and will make these

              materials available to Mr. Rodriguez.


     4.       7he U.S. Marshals Service will pick up and deliver legal mail

              between Mr. Rodriguez and his counsel within a reasonable time

              period after a request is made by Mr. Rodriguez or the Federal

              Defenders.


     5.       The U.S. Marshals Service and Kingsbrook Hospital will ensure

              that Mr. Rodriguez receives at least two showers per week.


     6.       Mr. Rodriguez is to be permitted one-hour visits         wi~h   immediate

              family members upon request, with one week's notice to the

              Marshals Service, during which his room will remain open and the

              guard will maintain a line of sight with Mr. Rodriguez.


     7.       Subject to security screening, the U.S. Marshals Service will

              make available to Mr. Rodriguez books and magazines supplied by

              Federal Defenders of New York.


     Dated:      New York, New York            SO OBOE.RED:
                 January :al_, 2020



                                               United States District Judge




                                                                                  TOTAL P.004
